Citation Nr: 1454426	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-28 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1982 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newington, Connecticut.  

In May 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  In an unappealed April 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a right ankle disability.

2.  Evidence received since the 2004 rating decision does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for a right ankle disability. 


CONCLUSION OF LAW

Evidence received since the 2004 RO decision that denied service connection for a right ankle disability, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided in November 2011.

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), post service VA and private clinical records, and the statements of the Veteran and others in support of the claim.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  The Veteran has stated that he first sought treatment for his ankle post service in "maybe 1996".  The earliest clinical record is from 1998.  The Board finds that a remand to obtain additional records is not warranted.  There are numerous records from 1998 to present which deal with the Veteran's feet and they do not reflect treatment for his ankle in 1996.  The Board also notes that the Veteran has not definitively stated that he had treatment in 1996, but has stated that he sought treatment maybe in 1996, and he has subsequently provided records to VA beginning in January 1998.  He has not provided authorization for VA to obtain earlier records.  The Veteran has been informed of the evidence necessary to substantiate his claim and has not provided VA with the record or authorization to obtain them.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
  
VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained. 

Legal Criteria

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Analysis

Historically in April 2004, the RO denied the Veteran's claim for service connection for a right ankle disability.  The Veteran did not appeal the denial and it became final.  In October 2011, the Veteran filed a claim to reopen the previously denied claim.

Evidence of record at time of last final denial in 2004

The Veteran's STRs reflect that in late October 1983, he was treated for a twisted right ankle from a football game.  X-rays were within normal limits.  The diagnosis was a Grade 1 inversion right ankle sprain.  He was treated with elevation, a splint, a cold pack, crutches, and physical therapy.  A November 10, 1983 STR reflects that his active range of motion was within normal limits with some discomfort but tolerable.  He had a normal gait pattern and was to continue with exercises for three weeks.  The Veteran was subsequently able to play football.  (See December 1984 incident of football injury to eye noted in January 1985 STR).

Subsequent STRs reflect complaints of a stomach ache and diarrhea (April 1984), knee pain (April 1984), shoulder and arm strain after lifting (May 1984), body lice (August 1984), knee pain after starting AA (Air Assault) school (September 1984), right shoulder pain, eye pain, flu syndrome (October 1984), conjunctival bleed due to football (January 1985), sore throat (January 1985), and sore throat, runny nose, headache, and cough (May 1985).  They are negative for right ankle complaints. 

The Veteran's April 1985 report of medical history for separation services (ETS (expiration term of service)) reflects that he denied bone, joint or other deformity, lameness, or foot trouble.  He reported that he was in good health.  The physician's summary and elaboration of all pertinent data reflects that he wears glasses for his vision and that he occasionally gets cramps after playing basketball, but does not have a trick or locked knee.  

The Veteran's April 1985 report of medical examination reflects that his lower extremities were normal upon clinical examination.

In a December 2003 statement (VA Form 21-4138), the Veteran stated that he received a broken ankle during a football game in Germany in 1983.  

An April 2004 VA examination report reflects that the Veteran reported that he did not have physical training during the last year of active service because of his right ankle injury.  He further reported that he had been diagnosed with a hairline fracture and severe sprain, and that he had a cast for three months.  He reported that after the cast was removed, he had some physical therapy for a while but has had chronic ache-like discomfort and limping since the injury.  Upon physical examination, he had moderate swelling in the right ankle and it was larger than the left.  Range of motion was significantly limited.  He had three tender thick calluses on the right foot.  It was noted that when he stands, his right foot is about 20 degrees externally rotated and all toes are deviated laterally with a hallux valgus deformity.  Right ankle strength was 3+/5.  The examiner stated that the Veteran had evidence of chronic right ankle sprain with marked tenderness on the right ankle and a history of a hairline fracture.  Upon x-ray, there was no evidence of acute osseous abnormality in the right ankle joint.  The ankle mortise was preserved.  There was ossification of the distal interosseous membrane that likely represents the sequelae of prior hairline fracture.  However, bony exostosis from the tibia could not be excluded.  

Evidence since the last final denial

Private clinical records from 1998 to 2012 reflect that the Veteran had numerous (more than 15) clinical visits for recurring lesions on the bottoms of both feet which the Veteran reported were painful making him unable to walk in comfort.      

VA clinical records that the Veteran reported a hairline fracture in the military in 1983. (See September 2006)

The Veteran had a 3rd digit, partial matrixectomy in January 2004.  January 2004 records also reflect that orthopedic examination revealed normal ankle and subtalar joints.  

A November 2011 statement from C.F reflects that he has worked at the Post office for almost 23 years and that since he has known the Veteran, the Veteran has walked with a slight limp.  C.F. stated that he did not know how the Veteran originally injured himself but the Veteran stated that it happened in the military.   

A December 2011 statement from G.M. reflects that he has worked with the Veteran for 23 years and that he has always walked favoring one leg.

A December 2011 statement from M.T. reflects that he has known the Veteran since the early 2000's and that the Veteran has always walked with a limp and seemed to have an irregular gait. 

VA clinical records reflect that the Veteran reported that he was diagnosed with a severely sprained ankle in service and that he never pursued treatment of the ankle sprain.  He reported that the pain gradually improved, but has always bothered him.  X-rays revealed calcaneal shortening, significant subtalar arthritis, talonavicular arthritis and osteophytes, and an area of ossification in interosseous ligament.  (See January 2012 record.)  It was noted that he is referred for consultation concerning his right ankle pain from subtalar arthritis. 

A March 2012 VA examination report reflects that upon examination, the Veteran had plantar flexion to 20 degrees with no objective evidence of pain, and dorsiflexion to 10 degrees with no objective evidence of pain.  He had normal muscle strength.  He used a cane regularly.  He was diagnosed with degenerative or traumatic arthritis.  There examiner opined that it is less likely as not that the Veteran's current right ankle disability is related to, or caused by, his right ankle sprain in October 1983.   

January 2005, December 2005, February 2006, May 2008, March 2009, April 2010, June 2010, December 2010, June 2011, October 2011, January 2012, May 2012, June 2012, August 2012, October 2012, and December 2012 Affiliated Foot and Ankle Surgeons (AFAS) records reflect that the Veteran had recurrent pain in between the left fourth and fifth toes secondary to callus formation.  It was noted that thickened and painful tissue between the toes caused irritation with shoes, which are therefore, unable to be worn comfortably for prolonged periods of time.  It was further noted that pain is present with prolonged walking and standing.  Orthopedic examination revealed normal ankle and subtalar joints.  The assessment was hammertoe deformity with associated hyperkeratosis lesions of the toes.  

A March 2013 Orthotic evaluation and progress record (New England Orthotic and Prosthetic Systems, LLC) reflects in pertinent part that the Veteran was seen for a right Az type AFO (Arizona type Ankle-Foot Orthosis) brace.  It was noted that the Veteran "appears to have PTTD secondary to pes planus.  Patient develops ankle pain as well as 1st met callousing due to his foot not being in neutral."  The Veteran was casted for a right Az type AFO gauntlet.  

The Veteran testified at the May 2013 Board hearing that he injured his right ankle in service, was told it was a severe sprain, was on crutches for several months, and had treatment in 1996.  He reported that after service, he worked for the postal service, which included a lot of walking and pushing bins.  He testified that he has had pain in his ankle since the injury in 1983 to present.  He also submitted a written statement that he had injured his right ankle in service and was on crutches for a "couple" of months.

Old and new evidence of record considered as a whole

New and material evidence has not been received.  Although the clinical records are new, they are not material because they do not indicate that the Veteran's right ankle disability may be causally related to, or aggravated by, service, to include his 1983 injury.  To the contrary, the records reflect that his difficulty walking has been due to lesions on the bottom of his feet, and hammertoes.  Records also indicate that he may have right ankle pain due to pes planus and/or subtalar arthritis; however, the subtalar joint is not the joint noted to be injured in service and pes planus was not noted in service.  In addition, the 2012 VA examiner's opinion is against a finding of service-connection.  

The lay statements are new; however, they are not material.  At the time of the 2004 rating decision, the record already included evidence that the Veteran limped, and his statement that he had limped since service.  The newly received lay statements reflect that the Veteran has limped since at least 1988, or since three years after separation from service.  Thus, there is still no new and material evidence of continuity of symptoms since service.

The Veteran's testimony is that he has had symptoms since service; however, his statement as to such was already in the record, as part of the April 2004 VA examination report.  

Even given the low threshold in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that material evidence has not been received.  The evidence of record at the time of the last final denial included evidence that the Veteran injured his ankle in service, walked with a limp, had limited ankle motion, and his assertion that he had had pain since service.  The newly received evidence essentially repeats the same assertions, or is against a finding of service-connection.  Thus, the claim is not reopened.


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a right ankle disability, the appeal is denied.  



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


